DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 10 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims teach the limitation “ wherein the parameters of the adaptive offset filter are transmitted…in a position that is closest to the beginning of a buffer among available positions.” However, paragraph 0280 in the publication version of the instant application teach “The EO buffer 215-1 and the BO buffer 215-2 store coefficients, starting from the position that is close to the beginning (left side),” emphasis added, see also fig. 16 of the instant application.  Therefore, it is clear from the teachings of paragraph 0280 that the parameters of the adaptive offset filter are stored staring from a position (not “in a position” as taught in claims 1, 10 and 19) that is close to the beginning of a buffer among available positions.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1-7, 9-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0294353) in view of Chong et al. (US 2012/0051438) cited in IDS, hereinafter “Chong” in further view of Narroschke et al. (US 2012/0082242) hereinafter “Narroschke”.
As per claim 1, Fu discloses an image processing device comprising:
a memory; and a processor coupled to the memory (para. 058) and configured to:
set filtering parameters of an adaptive offset filter for each largest coding unit (LCU) (para. 049, FIG. 12B illustrates a block-based SAO, where each region is one LCU and there are fifteen LCUs in the picture),
perform adaptive offset filtering on portions of an image that correspond to each LCU, the image having been subjected to a local decoding process, in a case where the image is encoded in units of LCU by using the set filtering parameters of the adaptive offset filter (fig. 1; para. 029, sample adaptive offset (SAO) 131...is applied to the reconstructed video data; see also para. 0034 regarding processing at LCU level), 
perform an encoding process on the image on which the adaptive offset filtering has been performed to generate an encoded stream (see fig. 1), the encoded stream being arranged into LCU using the image (para. 005, wherein a picture area of the reconstructed video is partitioned into blocks and the in-loop filter is applied to the blocks, are disclosed. The method and apparatus comprise deriving reconstructed block from a video bitstream), wherein the adaptive offset parameters are written to a header portion of the encoded stream (para. 0048, where the sao_param( ) syntax can be incorporated in Adaptation Parameter Set (APS), Picture Parameter Set (PPS) or slice header. The APS is another picture-level header in addition to the PPS to accommodate parameters that are likely to change from picture to picture) in units of the LCU (para. 0043,  LCU is used as a unit of block in the above examples; LCU-based SAO as taught in para. 0049); and
transmit the parameters of the adaptive offset filter applicable to each LCU (the bitstream is transmitted to the decoder as shown in figs. 1-2 and as disclosed in para. 029 by stating that…information may have to be transmitted in the bitstream so that a decoder can properly recover the required information). 
In the case Fu is not explicitly clear, for the Applicant, about teaching filtering parameters being set at a beginning of the corresponding LCU, and wherein the parameters of the adaptive offset filter are transmitted sequentially at the beginning of each corresponding LCU, 
Chong, in the same field of endeavor, discloses filtering parameters being set at a beginning of the corresponding LCU (paragraphs [0071] and [0101]), and wherein the parameters of the adaptive offset filter are transmitted sequentially (paragraph 0098, a video decoder 460, which decodes a video sequence that is encoded in the manner described herein. The received video sequence may comprise an encoded set of image frames, a set of frame slices, a commonly coded group of pictures (GOPs), or a wide variety of types of series of video blocks that include encoded video blocks and syntax to define how to decode such video blocks) at the beginning of each corresponding LCU (paragraphs [0071] and [0101]).
Fu or Chong do not explicitly disclose wherein the parameters of the…filter are transmitted… in a position that is closest to the beginning of a buffer among available positions.
In the same field of endeavor, Narroschke discloses wherein the parameters of the…filter are transmitted… in a position that is closest to the beginning of a buffer among available positions (para. 0199, The table 1000 has preferably a limited size of N+1 rows, wherein only the N component filter data elements that are newly generated are stored. Alternatively, the indexes may be assigned in the order of storing the new component filter data elements and as a ring buffer, i.e., once the table 1000 is full so that the oldest filter data element is overwritten; see also figs. 6 and 9 and para. 0211).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to set the offset parameters of Fu in a header portion of each LCU, as taught by Chong, so that a decoder can properly recover the required information in order to apply the adaptive offset filter (Fu; paragraph [0029]) and to store the parameters of the filter in a position that is closest to the beginning of a buffer among available positions, as taught by Narroschke, in order to suppress increase in the transmission bandwidth as well as improve the quality of video filtering (Narroschke; para. 0030).
As per claim 2, Fu discloses wherein the processor is further configured to determine filtering parameters for a current largest coding unit that indicate the type of adaptive filter offset and an offset value (para. 035 and 045). 
As per claim 3, Fu discloses wherein the processor is further configured to perform deblocking filter filtering on a decoded image to generate the image, wherein the adaptive offset filtering is performed on the image on which the deblocking filtering has been performed (fig. 2, SAO 131 performs adaptive offset filtering on reconstructed video data that is filtered by the DF 130; para. 030).
As per claim 4, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that identify a parameter of a previously processed largest coding unit and that indicate using the identified parameter of the previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, the SAOP of the first LCU is SAOP1, and SAOP1 is used for the subsequent two LCUs. In this case, a syntax "run=2" will be encoded to signal the number of consecutive subsequent LCUs sharing the same SAOP.  Also, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above). 
 As per claim 5, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a parameter of a previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above…Since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0).
As per claim 6, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a copy of filtering settings for a previously processed largest coding unit stored in a buffer as filtering settings for the current largest coding unit (para. 052, If RepeatedRow flag is equal to 1, no more information needs to be coded. For each LCU in the current LCU row, the related SAOP is copied from the LCU in the above LCU row. If RepeatedRow flag is equal to 0, the SAOPs of this LCU row are coded). 
As per claim 7, arguments analogous to those applied for claims 4 or 6 are applicable for claim 7. 
As per claim 9, Fu discloses wherein the processor is further configured to perform an encoding process in units that correspond to a hierarchical nature (in HEVC, it is inherited that each LCU can be divided into smaller CUs until leaf CUs or smallest CUs are reached.  Once the splitting of CU hierarchical tree is done, each leaf CU is subject to further split into prediction units (PUs) according to prediction type and PU partition.  These means that each LCU has a hierarchical structure). 
As per claims 10-16 and 18, arguments analogous to those applied for claims 1-7 and 9 are applicable for claims 10-16 and 18. 
As per claims 19-20, arguments analogous to those applied for claims 1-2 are applicable for claims 19-20.  In addition, Fu disclose in para. 058 using a computer readable storage medium.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2012/0134425; US 2004/0076237; US 2013/0136167)
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482